DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a multi-gear transmission” whereas claim 13, from which claim 14 depends, recites “a power transmission means. The structure of the power transmission means is not explicitly described in the specification however the only transmission described in the specification is a multi-gear transmission. As such, this is the structure interpreted as corresponding to the transmission means. Furthermore, claim 13 recites that the housing encloses the power take-off and transmission, however claim 14 recites that a housing of the power take-off is fixed to a housing of the transmission implying two distinct housings.
Claim 16 recites “the multi-gear transmission and transmission shifting elements and gearwheels.” It is unclear if the gearwheels and shifting elements are part of the multi-gear transmission in view of the specification which discloses this and conflicting claim language which lists these are distinct elements. In addition, claim 16 is also indefinite for similar reasons as claim 14 related to one or more housings not being clear delineated.
Claim 17 recites that the power take-off device is designed to be arranged on an output side of the transmission however according to claim 13, from which claim 17 ultimately depends, the power take-off device (preamble) includes the transmission means which is interpreted as the multi-gear transmission since no other transmission is disclosed.
Claim 20 recites in line 11 “propulsion means” and in line 14 “an auxiliary unit.” There are prior recitations of each of these elements and therefore it is unclear if there is a second propulsion unit and auxiliary unit or if this refers to the same prior recited elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depa (DE 1254026; cited by Applicant).

Claim 11
Depa discloses a power take-off device for a motor vehicle comprising:
a drive input (1), 
a first drive output (4), 
a second drive output (3), and 
a clutch (e.g., 9, 10, and associated selective clutch/spline teeth), 
the first drive output (4) being designed to channel at least part of a drive torque from the power take-off device to propulsion means (5) of the motor vehicle in order thereby to propel the motor vehicle, 
the second drive output (3) being designed to channel at least part of the drive torque from the power take-off device to an auxiliary unit (“power take-off”) thereby in order to drive the auxiliary unit, 
the clutch (e.g., 9, 10, and associated selective clutch/spline teeth) being designed for selectively coupling the drive input (1) (via sleeves 9 and 10) to the first drive output (4) and the second drive output (3), 
the clutch (e.g., 9, 10, and associated selective clutch/spline teeth) being shiftable into first, second and third shift positions (FIGS. 3-5), such that: 
in the first shift position (FIG. 4) of the clutch, the drive input (1) is coupled to (via 9, 10 and 17) the first drive output (4) and the drive input (1) is decoupled from the second drive output (3), and 
in the second shift position (FIG. 2) of the clutch, the drive input (1) is coupled (via 9, 10 and 14) to the second drive output (3) and the drive input (1) is decoupled from the first drive output (4), and 
in the third shift position (FIG. 5) of the clutch, the drive input (1) is coupled (via 9, 10, 17, and 14) to both the first drive output (4) and the second drive output (3).

Claim 20
Depa discloses a motor vehicle drive-train for driving propulsion means (5) of a motor vehicle and for powering an auxiliary unit (“power take-off” connected to 3) which is arrangeable on the motor vehicle,
a multi-gear transmission (2) and a power take-off device (e.g., shaft of 6, 3, 4, 9, 10) for selectively driving the propulsion means (5) and the auxiliary unit (“power take-off”),
the power take-off device comprising:
a drive input (shaft of 6), first and second drive outputs (4, 3), and a clutch (e.g., 9, 10, and associated selective clutch/spline teeth),
the first drive output (4) being designed to channel at least part of a drive torque from the power take-off device to propulsion means (5) of the motor vehicle in order thereby to propel the motor vehicle,
the second drive output (3) being designed to channel at least part of the drive torque from the power take-off device to an auxiliary unit (“power take-off”) thereby in order to drive the auxiliary unit (“power take-off”),
the clutch (e.g., 9, 10, and associated selective clutch/spline teeth) being designed for coupling the drive input (shaft of 6) selectively to the first drive output (4) and the second drive output (3),
the clutch (e.g., 9, 10, and associated selective clutch/spline teeth) being shiftable to first, second and third shift positions (FIGS. 3-5), such that:
in the first shift position (FIG. 4) of the clutch, the drive input (shaft of 6) is coupled to the first drive output (4) and the drive input (shaft of 6) is decoupled from the second drive output (3),
in the second shift position (FIG. 3) of the clutch, the drive input (shaft of 6) is coupled to the second drive output (3) and the drive input (shaft of 6) is decoupled from the first drive output (4), and
in the third shift position (FIG. 5) of the clutch, the drive input (shaft of 6) is coupled to both the first drive output (4) and the second drive output (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depa as forth in the rejection of claim 11 and further in view of Iwada et al. (WO 2014/192772).

Claim 12
Depa discloses wherein the clutch (e.g., 9, 10, and associated selective clutch/spline teeth) comprises a sliding sleeve (10) which has three positions, and each of the three positions respectively corresponds to one of the first, the second and the third shift positions (FIGS. 3-5). Depa does not disclose that the three positions are detent positions. However, Iwada discloses that a clutch sleeve includes detents for each clutch position (see FIG. 13). It would have been obvious one having ordinary skill in the art before the effective filing date to have modified Depa to include detents for each of the clutch positions in order to provide a stopping tendency at each position.

Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depa as forth in the rejection of claim 11 and further in view of Johnston et al. (US 2,168,033; hereinafter “Johnston”).

Claim 13
Depa does not disclose wherein the power take-off device has a housing of its own, and the clutch and a power transmission means are arranged inside the housing for transmitting the drive torque from the drive input to the first and the second drive outputs. The power transmission means is disclosed as a multi-gear transmission. Johnston discloses wherein a power take-off device (185 or 101) has a housing (e.g., 21, 110, 111, 151, 157, 36) of its own, and a clutch and a power transmission means (see FIG. 1 illustrating many gears and clutches) are arranged inside the housing for transmitting the drive torque. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Depa to include a housing divided into distinct spaces for enclosing the respective components in order to protect those components from the elements. 

Claim 14
As best understood, Johnston discloses a housing (36, 157; or 110 and housing attached via 111) of the power take-off device (185; or 101) is designed to be fixed to a housing (151, 21) of a multi-gear transmission (e.g., 131-137, 141-146). If Depa were modified to include the distinct spaces of the housing as noted in the rejection of claim 13, then Depa would include the two housings fixed to one another as in Johnston.
Alternatively, Johnston also discloses the housing (36, 157; or 110 and housing attached via 111) of the power take-off device (185; or 101) is designed to be fixed to a frame (e.g., 20; see page 1, right column, lines 21-30) of the motor vehicle to which the housing (151, 21) of the multi-gear transmission (e.g., 131-137, 141-146) is also attached. In modifying Depa to include the housing, it would have been obvious to one having ordinary skill in the art to have attached that housing to a frame in order to secure the housing and prohibit the housing from moving.


Claim 15
Depa does not disclose wherein the power take-off device is designed to be accommodated inside a housing of a multi-gear transmission. However, Johnston discloses wherein the power take-off device (185 or 101) is designed to be accommodated inside a housing (e.g., 110, housing attached thereto via 111, 151) of a multi-gear transmission (e.g., 131-137, 141-146). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Depa to include a housing divided into distinct spaces for enclosing the respective components in order to protect those components from the elements. 

Claim 16
Depa as modified according to claim 15 discloses wherein the power take-off device (Johnston, 185; or 101) is designed to be accommodated in a first space (Johnston, space enclosed in 157/36; or space enclosed in 110 and housing attached thereto via 111) inside the housing of the multi-gear transmission (e.g., 131-137, 141-146) and transmission shifting elements (149, 147, 150) and gearwheels (128, 120) for producing various and selectively engaged gear ratio steps of the multi-gear transmission are accommodated in a second space (151, 21) of the housing, and the first and the second spaces are separated from one another (see Johnston, FIG. 1; this would be incorporated in a similar manner into Depa if Depa were modified as set forth in claim 15).


Claim 17 
Depa discloses wherein the power take-off device (e.g., 3-10) is designed to be arranged on an output side in the multi-gear transmission (2) (see FIG. 1).

Claim 18
Depa discloses wherein the first drive output of the power take-off device is formed by a first drive output shaft (4) and the second drive output of the power take-off device is formed by a second drive output shaft (3). Depa discloses the first drive output shaft (4) and the second drive output shaft (3) are arranged parallel to but does not disclose these shafts laterally offset from one another. However, Johnston discloses a power take-off device (101) that is parallel to and laterally offset from both a drive shaft (185) and the input shaft (62) (see FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Depa to have offset the shaft (4) from the shaft (3) in order to reduce the axial dimension of the overall system by overlapping some of the components. 

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 19, the prior art does not disclose or render obvious a power take-off device comprising the combination of features “wherein the drive input of the power take-off device is formed by a drive input shaft and the first drive output of the power take-off device is formed by a drive output shaft, and the second drive output of the power take-off device is formed by a second drive output shaft, a first gearwheel and a second gearwheel are provided for the transmission of torque from the drive input shaft to the second drive output shaft, the second gearwheel is permanently coupled to the first gearwheel, the first gearwheel is optionally coupled to and decoupled from the drive input shaft by the clutch, the second gearwheel is permanently coupled to the second drive output shaft, the first gearwheel is arranged coaxially on the drive input shaft, and the clutch is arranged axially between the first gearwheel and the first drive output shaft.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gifford et al. (US 2,287,302) discloses a power take off, clutches and other gearing in different attached housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659